Name: Commission Regulation (EEC) No 147/84 of 18 January 1984 on the supply of common wheat to the Democratic Republic of Madagascar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 84 Official Journal of the European Communities No L 18 /5 COMMISSION REGULATION (EEC) No 147/84 of 18 January 1984 on the supply of common wheat to the Democratic Republic of Madagascar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 / 82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 2 December 1983 , the Commission of the European Communities decided to grant, under a Community measure, 20 000 tonnes of cereals to the Democratic Republic of Madagascar under the food ­ aid programme for 1983 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . O OJ No L 196, 20 . 7 . 1983 , p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62 . O OJ No L 263 , 19 . 9 . 1973 , p. 1 . (8) OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 18/6 Official Journal of the European Communities 21 . 1 . 84 ANNEX I 1 . Programme : 1983 2 . Recipient : Democratic Republic of Madagascar 3 . Place or country of destination : Madagascar 4 . Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes , , -, ) Lot 1 : 10 000 tonnes 6 . Number of lots : two / , , , ) Lot 2 : 10 000 tonnes 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7' (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 % ) 10 . Packaging :  in bulk plus 408 000 empty polypropylene sacks, of a capacity of 50 kilograms  marking on the bags (in letters at least 5 cm high) : 'FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period . 12. Delivery stage : fob 13 . Port of landing : Tamatave 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 2 February 1984 1 6 . Shipment period :  Lot 1 : 20 February 1984 to 20 March 1984  Lot 2 : 1 April 1984 to 30 April 1984 1 7 . Security : 6 ECU per tonne Note The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 21 . 1 . 84 Official Journal of the European Communities No L 18 /7 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t ) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 5 000 SCA du Senonais 2, rue St. Paul F-89192 Sens Cedex Magasin St. Paul Ã Sens (89) 4 000 SCA du Senonais 2, rue St. Paul F-89192 Sens Cedex Magasin St. Martin Ã Sens (89) Ã ¹ 1 000 10 000 SCA de ChÃ ¢tillon-sur-Seine F-21400 ChÃ ¢tillon-sur-Seine Magasin Ã Pacy-sur-ArmanÃ §on (89) 2 5 200 Providence agricole de la Champagne 2, rue ClÃ ©ment Ader F-51100 Reims Magasin de Pringy Vitry-le-FranÃ §ois (51 ) 1 600 SCARM BoÃ ®te postale 34 F- 1 0 1 0 1 Romilly-sur-Seine Magasin de Nogent-sur-Seine (02) 3 200 10 000 CAREV 8 , avenue de la RÃ ©publique F-51300 Vitry-le-FranÃ §ois Magasin de Vitry-le-FranÃ §ois (51 )